Citation Nr: 1211820	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal was subsequently transferred to the RO in Waco, Texas.

In January 2012, the Veteran presented testimony at a personal hearing conducted in Waco before the undersigned who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  In May 1977, the RO denied the claim for service connection for lumbosacral strain.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1977 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability. 

3.  A lumbar spine disability has been shown to be causally or etiologically related to the Veteran's military service.






CONCLUSIONS OF LAW

1.  The May 1977 RO rating decision that denied service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection is warranted for a lumbar spine disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a lumbar spine disability on appeal is being reopened and granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A May 1977 RO decision denied service connection for lumbosacral strain because neither chronicity in service nor continuity after service was established.  The Veteran was notified of the denial that same month.  Because the Veteran did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In September 2006, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final May 1977 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the decision includes, but is not limited to, VA and private treatment records as well as various statements of the Veteran, his wife, and his friend.  As noted, the Veteran's claim was previously denied because there was no showing of a relationship to service.  The record now contains an April 2009 private opinion from Dr. R.P.B. relating an in-service back injury to the Veteran's current lumbar spine disability.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the April 2009 opinion raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since May 1977 warrants a reopening of the Veteran's claim of service connection for a lumbar spine disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

As the claim for a lumbar spine disability has been reopened, the Board will now address whether service connection is warranted on the merits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disability.

The Veteran contends that he has experienced low back pain since injuring his back during service.  In particular, he testified that in 1972 he was pulling a 90 pound generator out of an aircraft and hurt his back.  He kept working because he needed to finish the job but after two days he could not work at all and went to sick bay.  He stated that x-rays were taken.  The Veteran testified that he was told by the doctor that he had a severe strain to his low back that was irritating a nerve in his leg.  The Veteran added that he was told there was not much that could be done on ship but take muscle relaxers and pain medications, rest, and perform exercises.  He testified that he was told that he would have to have surgery at some point but he did not want to have this done.  The Veteran stated that he continued to have problems with his back but did not go back to sick bay because he had been told by the doctor that there was nothing else they could do.

The service treatment records reflect that the Veteran marked "yes" on his April 1970 entrance report of medical history when asked if he had back trouble of any kind.  He reported that he had a pulled muscle in high school football that was not disabling at any time.  There were no lumbar findings on the accompanying April 1970 entrance examination report.  A May 1972 record reflected that the Veteran complained of injuring his back two days before while lifting a 90 pound generator.  There was no sudden discomfort but he felt increased pain upon bending forward.  There was no notation that any x-rays were taken.  The impression was back strain upper lumbar region.  He was prescribed light duty for seven days and heat.  There were no lumbar findings on the April 1974 separation examination report.  There is no separation report of medical history of record.

The Veteran testified that after service he continued to have back pain intermittently like he did during service.  In his February 2008 notice of disagreement (NOD), he reported that in late 1974 he began seeing Dr. D.S. who prescribed muscle relaxers and sent him to a therapist.  The Veteran contended that he has continually sought treatment for his back since his separation from service but many of his records are no longer available due to the passage of time, to include the death of his treatment providers and destruction of medical records.

In April 1977, approximately three years after his separation from service, the Veteran initially filed a claim for service connection for a back injury with sciatic nerve irritation in 1972.  He reported seeking treatment from Dr. L.W.C. in 1975, Dr. D.S. in 1976, and at the VA in 1977.  A July 1976 letter from Dr. L.W.C. reflected that he initially saw the Veteran in December 1975 following referral from Dr. T.T.W.  The Veteran sought treatment following a work related injury where he experienced pain in his low back that then began radiating down his left leg after lifting a wire in December 1975.  The impression was acute back sprain with nerve root irritation.  November 1976 records from Dr. D.S. indicated that the Veteran hurt his back two days earlier after lifting a heavy object while on the job.  He had previously hurt his back eleven months earlier.  The assessment was acute LS back pain.  In April 1977, the Veteran was hospitalized at the VA for fifteen days following complaints of low back pain which had been intermittent since 1972.  He was placed on bedrest, prescribed analgesics, and given various forms of conservative low back care.  

The next post-service record is a private hospital record from H.H.B.V. reflecting that the Veteran fell in a hole and hurt his back in October 1988.  In January 1989, he underwent a L5-S1 discectomy and laminectomy and myelography.  The final diagnosis was right S1 radiculopathy secondary to herniated nucleus pulposus.

In April 2009, Dr. R.P.B., the same physician who treated the Veteran at the time of his January 1989 surgery, provided an opinion on the Veteran's behalf.  Dr. R.P.B. commented that the Veteran's current back exacerbation sounds like evolution and worsening of the same problems he had when he was treated in 1989.  Dr. R.P.B. stated that in going through the Veteran's history and in reading the reports from other witnesses, it is obvious to him, clearly more likely than not, that the Veteran had at the original injury a radiculopathy from a herniated disk at L5-S1.  Dr. R.P.B. noted that the Veteran gave a history that he would try to elicit from someone if he wanted to coach them how to describe the classic onset of a radiculopathy pain which is the type of pain from an acute herniated disk.  The Veteran described a lifting incident, the sudden onset of back pain, then gradual resolution of that pain, and that the pain came on in his right leg a few days later.  Dr. R.P.B. opined that the Veteran's reported history being so classical and the exacerbations and remissions typical of all types of back problems, it was his belief, much more likely than not, the Veteran's problems with the current discomfort and back problem that he still suffers with is related to that initial injury on the aircraft carrier in 1972 while lifting, and the pain typical of a radiculopathy that started within days thereafter.

In March 2010, the Veteran had a VA examination in connection with his claim.  The examiner observed the May 1972 complaint of a back injury after lifting a 90 pound generator.  The impression was lumbar strain, he was prescribed Parafon Forte, and given light duty for seven days.  The examiner observed that there were no further complaints about the back in the service treatment records.  The examiner recorded the 1975 and 1976 back injuries after lifting, the April 1977 complaints of lumbar strain, and the 1989 surgery.  Following examination, the assessment was degenerative disk disease of the lumbar spine.

The examiner opined that the Veteran's current back problem was not caused by or due to military service.  The examiner reasoned that the Veteran did not really have a significant injury to his back when he was in the military.  The only lifting injury that he related to in the service treatment records was more of an injury to his upper back while lifting a heavy generator.  The Veteran never complained about his back again until he had several workers' compensation injuries after service, which required surgery to the herniated nucleus pulposus sometime around 1980.  The examiner stated that past comments by previous providers have indicated that the Veteran's current back problems are due to his workers' compensation injuries and not to the military, and he was in agreement with their assessments.  

The Board will now address the weight to be assigned to the evidence of record.  Beginning with the Veteran's statements and testimony that he has experienced back pain intermittently since lifting a generator during service, the Board finds these statements to be competent and credible.  As noted above, there is a May 1972 service treatment record documenting back strain to the upper lumbar region after the Veteran lifted a 90 pound generator.  The Board also finds the Veteran's contentions credible that he did not seek further treatment during service although his back continued to bother him because he had been told that rest and exercises were the only treatment available during service.  

Additionally, the Board finds the Veteran's statements that he continued to experience back pain after service to be competent and credible.  The Board finds the Veteran's allegations that he was not able to obtain all of his post-service treatment records, especially those dated in the early 1970s and 1980s, due to the passage of time to be credible.  However, there are records reflecting that as early as December 1975 the Veteran injured his back after a lifting injury at work and was given a diagnosis of acute back sprain with nerve root irritation.

As reflected by the April 2009 and March 2010 opinions, what is in dispute is whether the Veteran's in-service injury was the onset of his current back problems or whether the onset was his post-service injuries.  Both opinions do not fully address the evidence of record.  The Board observes that Dr. R.P.B. based his opinion, at least in part, on the Veteran's reported history of the in-service injury, which was that after the lifting incident he had the sudden onset of back pain, then gradual resolution of that pain, and that the pain came on in his right leg a few days later.  However, the Board notes that the documentation of the in-service injury does not reflect the Veteran's recollection as to its severity.  In this regard, the May 1972 record did not indicate that the Veteran had pain in his legs, that a nerve was involved, or that the injury was to a degree that would require surgery.  Importantly, the record reflected that the injury was to the upper lumbar region when the subsequent post-service injuries were to his lower lumbar region.  Further, Dr. R.P.B. did not discuss the impact of the post-service injuries when rendering his opinion.  

On the contrary, the May 2010 VA examiner did not consider the Veteran's competent and credible reports that he did continue to experience back pain after the in-service injury even though the next records of treatment in the claims file are his post-service workers' compensation injuries.  The Board has found the Veteran's reports that he sought treatment and experienced problems intermittently since the in-service injury that were exacerbated by the post-service injuries credible, even though the records of such have not been obtained.

In summary, the Board is not entirely persuaded by either opinion.  The Board notes that it could remand for another opinion.  However, the Board concludes that in this case, as it now stands, that reasonable doubt can be resolved in favor of the Veteran to find that his current lumbar spine disability is related to his in-service lifting injury.  In this regard, there is evidence of an in-service injury and competent and credible evidence of intermittent back pain since that time.  Thus, continuity of symptomatology has been established.  Despite the lack of detail in the service treatment records that the Veteran later provided, the Board is persuaded by Dr. R.P.B.'s opinion that the Veteran's reported history of exacerbations and remissions was typical of all types of back problems following a herniated disc, which was his diagnosis prior to his 1989 surgery.  Therefore, remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for a lumbar spine disability is granted.  38 C.F.R. § 3.303.  


ORDER

New and material evidence having been submitted, the claim for a lumbar spine disability is reopened and service connection is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


